IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMASINA OWENS,                           : No. 510 MAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (ELWOOD STAFFING                     :
SERVICES INC.),                            :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.